MANDATE

                      Court of Appeals
                   First District of Texas
                      NO. 01-14-00488-CV

   COMMERCE AND INDUSTRY INSURANCE COMPANY, STARNET
   INSURANCE COMPANY, CATLIN INSURANCE COMPANY, INC.,
 ALLIANZ GLOBAL CORPORATE & SPECIALTY S.E., UNITED STATES
AIRCRAFT INSURANCE GROUP, AND QBE AVIATION SYNDICATE 5555
                  AT LLOYD’S, Appellants
                             V.
 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION AIR
CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION PARTNERS,
 LLC, WOOLSEY AVIATION, INC., MILLION AIR LACKLAND, LLC, GO
  FAYETTEVILLE, LLC, RENO AVIATION PARTNERS, LLC, GULFPORT
AVIATION PARTNERS, LLC, TALLAHASSEE AVIATION PARTNERS, LLC,
MILLION AIR INTERLINK, INC., ROGER WOOLSEY, AND CARL MOODY,
                            Appellees

                             and

 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION AIR
CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION PARTNERS,
 LLC, WOOLSEY AVIATION, INC., MILLION AIR LACKLAND, LLC, GO
  FAYETTEVILLE, LLC, RENO AVIATION PARTNERS, LLC, GULFPORT
AVIATION PARTNERS, LLC, TALLAHASSEE AVIATION PARTNERS, LLC,
   MILLION AIR INTERLINK, INC., AND ROGER WOOLSEY, Appellants

                             V.

   COMMERCE AND INDUSTRY INSURANCE COMPANY, STARNET
   INSURANCE COMPANY, CATLIN INSURANCE COMPANY, INC.,
 ALLIANZ GLOBAL CORPORATE & SPECIALTY S.E., UNITED STATES
AIRCRAFT INSURANCE GROUP, AND QBE AVIATION SYNDICATE 5555
                   AT LLOYD’S, Appellees

                                       and

 AMERICAN JET INTERNATIONAL CORPORATION D/B/A MILLION AIR
CHARTER, REW INVESTMENTS, INC., HOUSTON AVIATION PARTNERS,
 LLC, WOOLSEY AVIATION, INC., MILLION AIR LACKLAND, LLC, GO
  FAYETTEVILLE, LLC, RENO AVIATION PARTNERS, LLC, GULFPORT
AVIATION PARTNERS, LLC, TALLAHASSEE AVIATION PARTNERS, LLC,
   MILLION AIR INTERLINK, INC., AND ROGER WOOLSEY, Appellants

                                       V.
 TORUS NATIONAL INSURANCE COMPANY AND WAUSAU BUSINESS
              INSURANCE COMPANY, Appellees

                                       and

                           CARL MOODY, Appellant

                                       V.
           TORUS NATIONAL INSURANCE COMPANY, Appellee


 Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2013-41195).

TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 12th day of May 2015, the cause upon appeal to
revise or to reverse your order was determined. This Court made its order in these
words:
             After due consideration, the Court grants appellees American
      Jet International Corporation d/b/a Million Air Charter, REW
      Investments, Inc., Houston Aviation Partners, LLC, Woolsey Aviation,
      Inc., Million Air Lackland, LLC, Go Fayetteville, LLC, Reno Aviation
      Partners, LLC, Gulfport Aviation Partners, LLC, Tallahassee Aviation
      Partners, LLC, Million Air Interlink, Inc., and Roger Woolsey’s motion
      to dismiss for lack of subject matter jurisdiction. Accordingly, the
      Court dismisses the petition for permission interlocutory appeal of
       appellants Commerce and Industry Insurance Company, Starnet
       Insurance Company, Catlin Insurance Company, Inc., Allianz Global
       Corporate & Specialty S.E., United States Aircraft Insurance Group,
       and QBE Aviation Syndicate 5555 at Lloyds’s. The Court further
       dismisses American Jet International Corporation d/b/a Million Air
       Charter, REW Investments, Inc., Houston Aviation Partners, LLC,
       Woolsey Aviation, Inc., Million Air Lackland, LLC, Go Fayetteville,
       LLC, Reno Aviation Partners, LLC, Gulfport Aviation Partners, LLC,
       Tallahassee Aviation Partners, LLC, Million Air Interlink, Inc., and
       Roger Woolsey’s cross-petition for permissive interlocutory appeal and
       petition for permissive interlocutory appeal, and Carl Moody’s petition
       for permissive interlocutory appeal.

                The Court orders that costs be taxed against the party incurring
       same.

             The Court orders that this decision be certified below for
       observance.

                Judgment rendered May 12, 2015.

                Per curiam opinion delivered by panel consisting of Chief Justice
                Radack and Justices Keyes and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




July 17, 2015
Date                                              CHRISTOPHER A. PRINE
                                                  CLERK OF THE COURT